
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Hastings of
			 Florida introduced the following joint resolution; which was referred
			 to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Authorizing the limited use of the United
		  States Armed Forces in support of the NATO mission in Libya.
	
	
		Whereas peaceful demonstrations that began in Libya,
			 inspired by similar movements in Tunisia, Egypt, and elsewhere in the Middle
			 East, quickly spread to cities around the country, calling for greater
			 political reform, opportunity, justice, and the rule of law;
		Whereas Muammar Qaddafi, his sons, and forces loyal to
			 them responded to the peaceful demonstrations by authorizing and initiating
			 violence against civilian non-combatants in Libya, including the use of
			 airpower and foreign mercenaries;
		Whereas, on February 25, 2011, President Barack Obama
			 imposed unilateral economic sanctions on, and froze the assets of, Muammar
			 Qaddafi and his family, as well as the Government of Libya and its agencies to
			 hold the Qaddafi regime accountable for its continued use of violence against
			 unarmed civilians and its human rights abuses and to safeguard the assets of
			 the people of Libya;
		Whereas, on February 26, 2011, the United Nations Security
			 Council passed Resolution 1970, which mandates international economic sanctions
			 and an arms embargo;
		Whereas, in response to Qaddafi’s assault on civilians in
			 Libya, a no-fly zone in Libya was called for by the Gulf
			 Cooperation Council on March 7, 2011; by the head of the Organization of the
			 Islamic Conference on March 8, 2011; and by the Arab League on March 12,
			 2011;
		Whereas Qaddafi’s advancing forces, after recapturing
			 cities in eastern Libya that had been liberated by the Libyan opposition, were
			 preparing to attack Benghazi, a city of 700,000 people and the seat of the
			 opposition government in Libya, the Interim Transitional National
			 Council;
		Whereas Qaddafi stated that he would show no
			 mercy to his opponents in Benghazi, and that his forces would go
			 door to door to find and kill dissidents;
		Whereas, on March 17, 2011, the United Nations Security
			 Council passed Resolution 1973, which mandates all necessary
			 measures to protect civilians in Libya, implement a no-fly
			 zone, and enforce an arms embargo against the Qaddafi regime;
		Whereas President Obama notified key congressional leaders
			 in a meeting at the White House on March 18, 2011, of his intent to begin
			 targeted military operations in Libya and made clear that the United States
			 is not going to deploy ground troops into Libya;
		Whereas the United States Armed Forces, together with
			 coalition partners, launched Operation Odyssey Dawn in Libya on March 19, 2011,
			 to protect civilians in Libya from immediate danger and enforce an arms embargo
			 and a no-fly zone;
		Whereas, on March 28, 2011, President Obama stated,
			 America has an important strategic interest in preventing Qaddafi from
			 overrunning those who oppose him. A massacre would have driven thousands of
			 additional refugees across Libya’s borders, putting enormous strains on the
			 peaceful—yet fragile—transitions in Egypt and Tunisia. The democratic impulses
			 that are dawning across the region would be eclipsed by the darkest form of
			 dictatorship, as repressive leaders concluded that violence is the best
			 strategy to cling to power … So while I will never minimize the costs involved
			 in military action, I am convinced that a failure to act in Libya would have
			 carried a far greater price for America.;
		Whereas, on March 31, 2011, the United States transferred
			 authority for Operation Odyssey Dawn in Libya to NATO command, with the mission
			 continuing as Operation Unified Protector;
		Whereas, in a letter to joint bipartisan congressional
			 leaders on May 20, 2011, President Obama expressed support for a Senate
			 resolution on the use of force in Libya and stated that, Since April 4,
			 U.S. participation has consisted of: (1) non-kinetic support to the NATO-led
			 operation, including intelligence, logistical support, and search and rescue
			 assistance (2) aircraft that have assisted in the suppression and destruction
			 of air defenses in support of the no-fly zone and (3) since April 23, precision
			 strikes by unmanned aerial vehicles against a limited set of clearly defined
			 targets in support of the NATO-led coalition's efforts.; and
		Whereas, on June 9, 2011, Secretary of State Hillary
			 Clinton recognized the Transitional National Council as the legitimate
			 interlocutor for the Libyan people during this interim period.: Now,
			 therefore, be it
		
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the men and women
			 of the United States Armed Forces and coalition partners who are engaged in
			 military operations to protect the people of Libya have demonstrated
			 extraordinary bravery and should be commended;
			(2)the United States
			 Government should continue to support the aspirations of the people of Libya
			 for political reform and self-government based on democratic and human
			 rights;
			(3)the goal of United
			 States policy in Libya, as stated by the President, is to achieve the departure
			 from power of Muammar Qaddafi and his family, including through the use of
			 diplomatic and economic pressure, so that a peaceful transition can begin to an
			 inclusive government that ensures freedom, opportunity, and justice for the
			 people of Libya; and
			(4)the funds of the
			 Qaddafi regime that have been frozen by the United States should be returned to
			 the people of Libya for their benefit, including humanitarian and
			 reconstruction assistance, and the President should explore the possibility
			 with the Transitional National Council of using some of such funds to reimburse
			 NATO countries for expenses incurred in Operation Odyssey Dawn and Operation
			 Unified Protector.
			2.Authorization for
			 the limited use of United States Armed Forces in Libya
			(a)AuthorityThe
			 President is authorized to continue the limited use of the United States Armed
			 Forces in Libya, in support of United States national security policy
			 interests, as part of the NATO mission to enforce United Nations Security
			 Council Resolution 1973 (2011) as requested by the Transitional National
			 Council, the Gulf Cooperation Council, and the Arab League.
			(b)Expiration of
			 AuthorityThe authorization for such limited use of United States
			 Armed Forces in Libya expires one year after the date of the enactment of this
			 joint resolution.
			3.Opposition to the
			 use of United States ground troopsConsistent with the policy and statements of
			 the President, Congress does not support deploying, establishing, or
			 maintaining the presence of units and members of the United States Armed Forces
			 on the ground in Libya unless the purpose of the presence is limited to the
			 immediate personal defense of United States Government officials (including
			 diplomatic representatives) or to rescuing members of NATO forces from imminent
			 danger.
		4.Reports to
			 CongressThe President shall
			 consult frequently with Congress regarding United States efforts in Libya,
			 including by providing regular briefings and reports as requested, and
			 responding to inquiries promptly. Such briefings and reports shall include the
			 following elements:
			(1)An updated
			 description of United States national security interests in Libya.
			(2)An updated
			 statement of United States policy objectives in Libya, both during and after
			 Qaddafi’s rule, and a detailed plan to achieve them.
			(3)An updated and
			 comprehensive list of the activities of the United States Armed Forces in
			 Libya.
			(4)An updated and
			 detailed assessment of the groups in Libya that are opposed to the Qaddafi
			 regime, including potential successor governments.
			(5)A
			 full and updated explanation of the President's legal and constitutional
			 rationale for conducting military operations in Libya consistent with the War
			 Powers Resolution (50 U.S.C. 1541 et seq.).
			
